IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,647-01


                                EX PARTE JIM BRITE, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2006CR5362-W1 IN THE 186TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

indecency with a child, one count of aggravated sexual assault, and one count of sexual assault. He

was sentenced to imprisonment for four terms of twenty years and one term of life. The Fourth

Court of Appeals affirmed his convictions. Brite v. State, No. 04-07-00820-CR (Tex. App.—San

Antonio 2009, no pet.).

        Applicant contends that he was denied the opportunity to file a pro se petition for

discretionary review (PDR). We remanded this application to the trial court for further findings of
                                                                                                  2

fact and conclusions of law.

       Jennifer Smith at the Mail System Coordinators Panel at the Texas Department of Criminal

Justice filed a sworn affidavit and stated that the mails logs from June 11 to August 11, 2009

revealed that Applicant received no legal mail. Based on that affidavit, the trial court has entered

findings of fact and conclusions of law that appellate counsel’s conduct was deficient. The trial

court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time PDR

of the judgment of the Fourth Court of Appeals in case number 04-07-00820-CR that affirmed his

convictions in cause number 2006CR5362 from the 186th District Court of Bexar County.

Applicant shall file his PDR with this Court within 30 days of the date on which this Court’s

mandate issues.



Delivered: November 20, 2013
Do not publish